                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MARIA LYNN MELINN,

               Plaintiff,
                                                               File no: 1:19-CV-416
v.
                                                               HON. ROBERT J. JONKER
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.
                                   /


                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION


        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties.

No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        NOW THEREFORE, the Report and Recommendation (ECF No.16) is hereby adopted as

the opinion of the Court.

        THEREFORE, IT IS ORDERED that:

        Defendant Commissioner’s Motion for Remand and Entry of Judgment under sentence Four,

42 U.S.C. § 405(g) is GRANTED subject to the following conditions:

        1.     Plaintiff’s benefits shall be reinstated immediately back to the date
               they were terminated;
        2.     The remand is limited to whether Plaintiff continues to be disabled
               under sections 223(f) and 1614(a)(3)(A) of the Social Security Act,
               if a continuing disability review is properly initiated in accordance
               with regulations; and
        3.     The finding that Plaintiff did not engage in fraud or similar fault shall
               not be disturbed.

Date:    February 11, 2020                     /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
